Citation Nr: 0206471	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1935 to 
October 1939, and from November 1940 to February 1946.  He 
died in July 1998, and the appellant is his widow.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the benefit sought on appeal.

This matter was previously before the Board in December 2000.  
At that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on July [redacted], 1998; the certificate of 
death noted the immediate cause of death to be a 
cerebrovascular accident, with atrial fibrillation and 
arteriosclerotic cardiovascular disease noted as contributing 
factors.

3.  In August 1998, the appellant filed a claim for service 
connection for the cause of the veteran's death.

4.  At the time of death, service connection was in effect 
for bilateral varicose veins, evaluated as 30 percent 
disabling, and also for hemorrhoids, a residual fracture of 
the right fifth metatarsal and tonsillectomy, all evaluated 
as noncompensable.  

5.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cerebrovascular accident and his active service, and there is 
no medical evidence to demonstrate that the veteran's 
service-connected bilateral varicose veins, or any of his 
other service-connected disabilities, caused or contributed 
substantially and materially to the fatal cerebrovascular 
accident.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in a February 1989 
rating decision, the RO granted service connection for 
bilateral varicose veins, and assigned a 10 percent 
disability rating.  That rating decision also granted service 
connection at a noncompensable level for hemorrhoids, 
residuals of a fracture, right fifth metatarsal, and for a 
tonsillectomy.  In April 1989, the RO increased the veteran's 
disability evaluation for varicose veins to 30 percent 
disabling.  

A death certificate discloses that the veteran died at age 82 
in July 1998, with the immediate cause listed as a 
cerebrovascular accident due to atrial fibrillation and 
arteriosclerotic cardiovascular disease.  In August 1998, the 
appellant filed a claim of entitlement to service connection 
for the cause of the veteran's death.  That claim was denied 
by the RO in a July 1999 rating decision.  The appellant 
disagreed with that determination and initiated an appeal.  
In December 2000, the matter came before the Board.  At that 
time a remand was ordered to further develop the claim.  
Specifically, the RO was instructed to contact Dr. E.N. to 
request that he indicate his opinion as to the degree of 
medical probability that the veteran's duties in service as a 
deep-sea diver played a role in causing or contributing to 
the cause of death.  Additionally, the RO was instructed to 
contact the appellant so that she could identify any sources 
of treatment not yet associated with the claims file.  This 
development has been satisfactorily accomplished and the 
claims file is again before the Board.

Duty to assist/notify

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence includes 
records of treatment in 1998 at Saint Alphonsus Regional 
Medical Center (Saint Alphonsus), as well as statements of 
opinion provided by E.N., M.D. and also by Associate Chief of 
Staff, Clinical Administrative Services at VA Medical Center 
in Boise, Idaho.  Also associated with the claims file are 
personal statements made by the appellant in support of her 
claim.  Moreover, the RO undertook adequate efforts in 
attempting to acquire an additional opinion from E.N., M.D., 
and also to obtain the veteran's terminal records.  For 
example, in a letter dated March 2001, the RO requested 
treatment reports for June and July 1998 from Saint 
Alphonsus.  While June 1998 treatment reports are presently 
of record, the RO was unable to obtain the terminal records 
despite extensive efforts and it is clear that further 
efforts in that direction would be futile.  Also in March 
2001, the RO sent a letter to E.N., M.D.  Finally, the RO 
alerted the appellant of the information or other evidence 
necessary to substantiate her claim.  This was accomplished 
by virtue of the August 1999 statement of the case, the 
February 2002 supplemental statement of the case, and also by 
the issuance of a January 2001 letter.  Based on the above, 
the Board finds that no further assistance to the appellant 
regarding notice and development is required.  

Moreover, the Board finds that while the VCAA was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal, as the requirements for the 
VCAA have already been met.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).



Relevant law and regulations

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993). 

Analysis

The evidence of record includes treatment reports from Saint 
Alphonsus Regional Medical Center, where the veteran was 
treated for a stroke in 1998.  Available records from that 
facility show that the veteran was admitted in June 1998 with 
a chief complaint of confusion.  The physician rendered a 
diagnosis of acute mental status changes.  Numerous other 
diagnoses were listed, including a history of hypertension 
and a history of atrial fibrillation.  In his assessment, the 
physician noted the possibility of a cerebrovascular 
accident.  The discharge summary included diagnoses of right 
temporal and parietal occipital cortical infarction and 
chronic atrial fibrillation.  These treatment reports 
contained no reference to any pathology or impairment due to 
the veteran's bilateral varicose veins, aside from listing 
this condition among sixteen other disorders in the report of 
the veteran's medical history.  

The claimant has submitted a copy of a medical article from 
VEINLINE.COM providing background information on the 
circulatory system, including references to varicose veins, 
heart attacks and strokes.  She highlighted a sentence that 
reads:  "The circulatory system tends to suffer more disease 
with age, be it increasing hardening of the arteries, 
increased likelihood of heart attack or stroke, or a 
worsening of the veins."

Also of record is a May 1999 letter written by Dr. E.N.  In 
that letter, he opined that he "suspected" that the 
veteran's service-connected bilateral varicose veins "carried 
over to not only venous but arterial circulation, and would 
have a direct correlation with his ongoing vascular status."  
Dr. E.N. further stated that the veteran was a deep-sea 
diver, which "would engender significant vascular and 
pressure changes on an ongoing basis."  The physician 
explained that "[t]his, too, could correlate well with his 
ultimate evolution to stroke."  He concluded that there was 
"a correlation between [the veteran's] service-connected 
disability and his ultimate demise of vascular causes."

In July 1999, a VA physician was requested to offer an 
opinion as to the likelihood of a relationship between the 
veteran's service-connected varicose veins and his 
cerebrovascular accident.  The VA physician reviewing the 
entire claims file, including the May 1999 opinion from Dr. 
E.N., and noted that there were no medical records relating 
to the veteran's final illness.  After reviewing all 
available evidence, the VA physician explained that while it 
is possible for varicose veins to directly cause a stroke, 
she encountered such a situation only once during her 
professional career.  The examiner reported that this was "an 
exceedingly rare phenomenon and there [wa]s no evidence that 
such a scenario was operative in the veteran's illness."  She 
concluded that it was "far less likely than not that the 
veteran's varicose veins caused or contributed to his 
stroke."  

As stated previously, a grant of service connection for the 
death of a veteran is warranted where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  For the reasons discussed 
below, the Board finds that the evidence does not establish 
such a causal relationship in this case, and that service 
connection for the veteran's cause of death is therefore not 
warranted.

The Board has thoroughly reviewed the medical evidence of 
record, and observes that during his treatment for what was 
then characterized as a possible cerebrovascular accident, 
none of the physician's assessments or discussions of 
treatment made any mention of varicose veins.  That condition 
was listed in the veteran's medical history upon admission in 
June 1998, but there was no indication that the varicose 
veins had any impact on the veteran's then-current state of 
health.  Furthermore, the veteran's Certificate of Death 
similarly failed to mention varicose veins as a contributory 
cause of death.  Instead, atrial fibrillation and 
arteriosclerotic cardiovascular disease were cited as the 
causes of death.

While the Board has reviewed the medical article submitted by 
the claimant, that article is very general in nature and does 
not point to the degree of probability that its general 
principles are applicable to support the claim in this case.  
As such, the Board finds the article is of very low probative 
weight in this case.

The Board acknowledges the medical opinion provided by 
private physician E.N., M.D., which opined that the veteran's 
death due to a cerebrovascular accident was correlated to the 
veteran's service-connected disabilities.  In forming that 
opinion, Dr. E.N. did not state whether he had access to the 
entirety of the veteran's available medical records.  
Moreover, while expressing his opinion that he "suspected" 
there was a "correlation" between the veteran's life-ending 
cerebrovascular accident and his service-connected varicose 
veins, Dr. E.N. failed to specify the degree of medical 
probability of such a nexus.  Furthermore, he did not make 
any attempt to explain the absence of varicose veins as a 
diagnosis in the June 1998 treatment reports from Saint 
Alphonsus Regional Medical Center.  Indeed, in providing a 
rationale for his opinion, Dr. E.N. merely observed that the 
veteran's deep-sea diving affected his veins and therefore he 
suspected that this diving activity similarly carried over to 
arterial circulation.  Dr. E.N. did not cite any specific 
medical evidence supporting that suspicion. Thus, Dr. E.N.'s 
opinion is not shown to be founded on a complete review of 
the record, it contains a very limited rationale, and it does 
not indicate that the degree of probability that either the 
service connected varicose veins or the veteran's duties in 
service played any role in his death.  As such, the Board 
finds it to be of very limited probative value.  Moreover, 
the Board notes that Dr. E.N. was contacted and requested to 
elaborate upon his opinion, but that he failed to provide any 
further statement.  

In contrast to the opinion of Dr. E.N. is a July 1999 opinion 
offered by a VA physician.  In that statement, the VA 
physician determined that it was far less likely than not 
that the veteran's varicose veins caused or contributed to 
his cerebrovascular accident.  The Board is more highly 
persuaded by this opinion than that offered by Dr. E.N., for 
several reasons.  First, the VA physician clearly noted that 
she had reviewed the veteran's claims file, including the 
opinion rendered by Dr. E.N.  Second, the VA physician 
applied medical principles in support of her rationale.  For 
example, she acknowledged that in certain circumstances, 
varicose veins could directly cause a stroke.  She then 
described the medical conditions necessary for that to occur, 
and observed that such medical conditions were absent in the 
veteran's case.  The VA physician then explained that 
varicose veins do not directly affect atherosclerotic 
arterial disease, nor do they cause atrial fibrillation, 
except in rare cases involving deep vein thrombosis, which 
was not demonstrated by the medical evidence.  Finally, she 
noted that atherosclerotic vascular disease and atrial 
fibrillation were listed as the underlying causes of the 
veteran's death, and that both conditions were well-accepted 
etiologies of acute stroke.  Since the VA physician used 
accepted medical principles to clearly explain the basis for 
her conclusion, since she explicitly took into account the 
facts contained in the veteran's medical records, and since 
she provided a more likely alternate etiology for the 
veteran's stroke, the Board finds her opinion to be far more 
highly persuasive than that offered by Dr. E.N. in his May 
1999 letter.  

In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending 
cerebrovascular accident and his duties in service, his 
service-connected varicose veins, or any other service-
connected disability including hemorrhoids, a residual 
fracture of the right fifth metatarsal and tonsillectomy.  
Thus, for the reasons outlined above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

